Citation Nr: 1546341	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in a non-VA medical facility on April 15, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1967 to July 1970.  

This claim comes to the Board of Veterans' Appeals (Board) from a July 2013 determination from the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a substantive appeal, VA-Form 9, dated November 2013, indicating that he would like a Board hearing via videoconference.  The Veteran's hearing request has not been fulfilled.  As such, the Board is remanding this claim so that the RO/AMC may schedule the Veteran for a hearing in accordance with 38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference before a member of the Board, consistent with current procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




